DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-5 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20090121398) in view of Kimpian et al. (US 9409594).
Regarding Claim 1, Inoue discloses a suspension device comprising a damper (see fig. 1), the damper including: a ball screw (40); a ball screw nut (42) screwed with the ball screw; a bearing (46) that rotatably supports a nut unit (Par [0059]; nut 42 and bearing balls seen in fig. 1) provided with the ball screw nut; and a housing (20, 30, 34, 22, 32, 38, and 44; Pars [0057]-[0059]) that houses the bearing inside (see fig. 1).
However, Inoue does not disclose a part between the housing and the bearing in an axial direction is provided with an elastic body.
Kimpian et al. teaches a bearing assembly for a power steering mechanism encompassing a structure similar to that of a bearing assembly of a suspension device, comprising: a ball screw (2); a ball screw nut (1) screwed with the ball screw; a bearing (4) that rotatably supports (see fig. 1) a nut unit (fig. 1; see 1 and 3) provided with the ball screw nut; and a housing (10) that houses (see fig. 1) the bearing inside, and wherein a part (fig. 1; see 8; bearing seat) between the housing and the bearing in an axial direction (see near 17) is provided with an elastic body (120; Column 4, lines 37-58).
Therefore, as the structures of the bearing assemblies are similar in nature, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the suspension device of Inoue in view of the teachings of Kimpian et al., to include an elastic body between the housing and the bearing, as by doing so, the elastic body would produce a dampening of applied forces acting in the axial direction of the suspension device (Kimpian et al.; Column 4, lines 52-58).

Regarding Claim 3, Inoue, as modified, discloses the suspension device, wherein an inside (Inoue; see fig. 1) of the housing (20, 30, 34, 22, 32, 38, and 44; Pars [0057]-[0059]) is provided with a restricting portion (44) that is in contact (see fig. 1) with a part of an outer peripheral surface of the bearing (46).

Allowable Subject Matter
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616